Title: From George Washington to Henry Bouquet, 17 November 1758
From: Washington, George
To: Bouquet, Henry



Dear Collo. Camp West of bushy Run 17 9ber [November] 1758

I have not time to write you fully for which reason I inclose the Generals Letter to you—please to read, Seal, and deliver it if you are together—and forward it on, if you are Marchd—You will see my anxiety on Acct of Indians and my Bullocks; employ your Interest therefore my Dr Sir in dispatching them to me—I have been sadly puzzled for want of a guide & the Service has sufferd by it—I applied for one before I left Pitsbourgh but was told there was no occasion for any. I am my Dr Colo., Yr most Obedt

Go: Washington


If my Bullocks are with Colo. Montgomery he I expect will forward them—I have wrote to him to that purpose—Colo. Armstrong’s shd come on also.

